Application, pursuant to CPLR 7002 (suhd. [b], par. 2), for a writ of habeas corpus denied on the ground that the papers submitted fail to establish that petitioner was improperly held for action of thé Grand Jury following the preliminary hearing (GPL 180.70, subd. 1). The bail fixed does not appear to be excessive. In addition, the court notes that the same contentions were made in prior applications for habeas corpus relief which were denied by both the Supreme. Court and County Court (see CPLR 7003, subd. [b]). Herlihy, P. J., Staley, Jr., Cooke, Sweeney and Reynolds, JJ., concur.